Citation Nr: 1445518	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether the claim can be granted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987 and from May 1988 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for PTSD.  

The claim was last denied in an unappealed December 2003 rating decision.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.  

The Veteran provided testimony during a hearing before the undersigned at the RO in July 2014.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In December 2003, service connection for PTSD was denied; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  

2.  Evidence received more than one year after the December 2003 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

3.  The Veteran has current PTSD that is etiologically related to military sexual assault that is evidenced by behavior changes.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision that denied a claim for service connection for PTSD is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.201, 20.302, 20.1103 (2013).

2.  The evidence received since the December 2003 rating decision is new and material and sufficient to reopen a claim of service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As the Board is reopening and granting service connection for PTSD, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002). 

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for PTSD was most recently denied in a December 2003 rating decision on the basis that the evidence did not demonstrate credible supporting evidence that the claimed in-service stressor actually occurred.  The Veteran did not submit a notice of disagreement or new evidence within one year of that rating decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. 
§§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2013)).

Since the December 2003 rating decision, a February 2014 VA examination diagnosed PTSD as a result of military sexual trauma (MST) and found that the Veteran's statements regarding the event and her changes in behavior thereafter were consistent and credible.  The Veteran also testified during the Board hearing regarding the changes in her behavior immediately after and ever since the MST.  

This evidence is new in that it was not previously of record.  They pertain to a basis for the prior denial, namely that there is credible supporting evidence that the in-service stressor occurred and, as explained below, substantiates the Veteran's claim.  The claim is therefore reopened.
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

To establish service connection for PTSD, there must be (1) evidence of a current diagnosis of PTSD; (2) evidence of an in-service stressor, with supporting evidence verifying the actual occurrence of the claimed stressor; and (3) medical evidence of a causal nexus between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that current PTSD is the result of MST.  There is no dispute in the evidence that the Veteran meets the criteria for a diagnosis of PTSD.  Her long-standing mental health treatment professionals have diagnosed PTSD and the February 2014 VA examiner linked the current PTSD to the MST reported by the Veteran.  

Throughout the evidence of record and during the Board hearing, the Veteran reported that immediately following the MST, she would not come out of her room for formation or to participate in her required activities.  She has also reported that after the MST, she began having anger outbursts and reported that she threw an egg at one of her superiors during service.  Immediately following her discharge, and throughout the evidence of record, several lay statements from the Veteran's family members asserted that her behavior had significantly changed since she was in the military, including that she was mean, aggressive, mistrustful, and afraid or uncomfortable around men.  Lay statements from her employers corroborate her difficulty interacting with men.

The February 2014 VA examiner stated that although there are no specific markers in the service treatment records indicating that the MST occurred, the Veteran's statements, including those about her behavioral changes, have been consistent ever since the event.  The examiner stated that her reports are credible and support a finding of PTSD as a result of military sexual trauma.  

The Board acknowledges that there is a long and complicated history in this case, but agrees that the Veteran's statements regarding the MST and behavioral changes thereafter have been consistent, are supported by the evidence of record, are credible, and are, therefore, sufficient, in combination with the February 2014 VA examination, to support the claim for service connection for PTSD due to MST.  Resolving all doubt in the Veteran's favor, the Board finds that service connection for PTSD is granted.  
ORDER

Service connection for PTSD is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


